Title: To Benjamin Franklin from George Scott, 5 March 1780
From: Scott, George
To: Franklin, Benjamin


Sir
Marseilles 5th. Mar: 1780
After a very cold & a very tedious Journey I arrived here on the evening of the 27th. Ulto. & have been luckey enough to find a Genoese Vessell here just upon the point of departure for Naples, the Captain says that we shall positively saill to day & I expect him sending for me every moment.
From Paris to Lyons I travelled in Company with a friend of yours, Monsr. L’Abbé Rozier who was particularly civil to me. From Lyons to Avignion I fell in Company with the Marquis de Cugny who shewed me great respect, & since my arrival here I have waited upon the Governor of this Town Le Duc de Pilles to pay my respects to him, he received me very kindly & politely offered me any assistance in his power.
Should any thing occur which you would wish to communicate to me by letter, I should be pleased to be honoured with a line or two directed to me at Naples.
I have an opportunity to Send this without expence wch. induces me to write otherwise my intelligence would not be worth the expence of postage. I am with sincere esteem & regard Sir Your Mo: Obliged & mo: Obedt. hble Servt.
Geo: Scott

I beg my best compliments to your Grandson. I am now in a warm climate the Weather being now very pleasant & agreeable

 
Addressed: The Honourable / Benjamin Franklin Esqr. / Passy / near / Paris
Notation: Geo: Scott Mar 5 1780
